DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-37 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 7, 2022.  However, the amending and cancelling of claims on September 7, 2022 make the restriction requirement moot.  Therefore, claims 1-16 and 25-36 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3-16 and 25-35 depend on the above claims and, therefore, are also rejected.
Claim 1 states that the process includes enhancing the curing, however, it is unclear as to how the curing is enhanced and/or what enhanced curing means.
Claims 2 and 36 state that the composition will not cure “in an enhanced manner” however, it is unclear and not defined in the specification as to what enhanced refers to.  Does it mean the speed at which it cures, the quality of how it cures, or something different?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 25-26, 28-30, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (CN 106281176).
With regards to claim 1, Sun teaches a windshield glass repairing agent (title) wherein the repair agent is cured at wavelengths from 365-400 nm (page 2) and wherein the process of repairing the windshield includes injecting the repair agent into the windshield and exposing the composition with the lamp (page 2).
With regards to claim 2, Sun teaches the composition to cure at a wavelength of 365-400 nm (page 2).
With regards to claims 4, 5, 6, and 35, Sun teaches the initial composition to include 0.2 Liters of a photoinitiator in a composition having 9.94 Liters of all components (reading on 2%), then taking 3.2 Liters of that compound and adding another 0.2 Liters of photoinitiator in a composition having 10.75 Liters (reading on a total amount of photoinitiator to be 2.5% (Pages 3 and 4 example 3).  Sun teaches the composition to contain the photoinitiator to be the only composition reactive to UV light, reading on the composition containing 97.5% of not components not reactive to UV light (pages 3 and 4 example 3).
With regards to claims 7, 8, and 36, Sun teaches the repair agent to be cured at wavelengths from 365-400 nm (page 2).
With regards to claims 25 and 26, Sun teaches the composition to contain acrylates (page 1 and example 3), an acid (acrylic acid) (example 3), a silane coupling agent that includes oxysilanes (page 1) and a photoinitiator (page 1 and example 3).  Sun teaches the amount of acrylates in the repair mother liquid to be 36.5 Liters in a composition having 49.7 Liters (reading on 73.4%), the amount of acid to be 3.65 Liters (reading on 7.3%), the amount of siloxane to be 0.5 Liters in a composition having 50 Liters (reading on 1.2% and the total amount of photoinitiator to be 2.4% (example 1).
With regards to claims 28 and 29, Sun teaches the repair agent to be cured at wavelengths from 365-400 nm (page 2).
With regards to claim 30, Sun teaches the amount of methacrylate (MMA) to be 3.2 L in a composition containing 10.6L (reading on 30%) (example 2).

Claims 1-3, 7-8, 10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al (WO 2011/109602).
With regards to claims 1 and 2, Thomas teaches a method or repair cracks in windshields (page 2) that includes applying a repair resin to the crack and curing with an ultraviolet light source (page 1) that is at a wavelength of 395 nm (page 5).
With regards to claims 3 and 10, Thomas teaches the lamp to be an LED curing lamp (title).
With regards to claims 7 and 8, Thomas teaches the method to include a lamp having a wavelength of 395 nm (page 5).
With regards to claim 15, Thomas teaches the apparatus to include a pressure port to apply pressure (page 5).
With regards to claim 16, Thomas teaches the apparatus to be position on the exterior surface of the windshield (page 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN 106281176).
With regards to claim 9, the disclosure of Sun is adequately set forth in paragraph 6 above and is herein incorporated by reference. Sun is silent on the intensity of the light source.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the intensity of the lamp in order to balance the characteristics including time of cure, efficiency of the cure with the detrimental effect such as yellowing or cure shrinkage.


Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN 106281176) in view of Thomas et al (WO 2011/109602).
With regards to claim 10, the disclosure of Sun is adequately set forth in paragraph 6 above and is herein incorporated by reference.  Sun does not teach the lamp to include an LED device.
The disclosure of Thomas is adequately set forth in paragraph 7 above and is herein incorporated by reference.  It is known in the art that the motivation for using an LED to be because it has an increased lifespan, higher energy efficiency, improved environmental performance, ability to operate in colder temperatures, no heat emissions, and low voltage operations.  Thomas and Sun are analogous in the art of UV curing methods for windshields.  In light of the discussion above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the LED lamp of Thomas in the process of Sun, thereby obtaining the present invention.
With regards to claim 11, Sun teaches the distance of the light source from the repair zone to be from 2-3 cm (page 2). 
With regards to claims 12-16, the disclosure of Sun is adequately set forth in paragraph 6 above and is herein incorporated by reference.  Sun does not teach the apparatus to include a mount at least 10cm away from the LED lamp in the perpendicular direction.
The disclosure of Thomas is adequately set forth in paragraph 7 above and is herein incorporated by reference.  Thomas teaches the motivation for the claimed apparatus to be because it allows the user to control where the lights are emitted from the exterior of the vehicle, protects the user from sharp edges (page 7 and 8).  Thomas and Sun are analogous in the art of UV curing methods for windshields.  In light of the discussion above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to use the apparatus of Thomas in the process of Sun, thereby obtaining the present invention.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (CN 106281176) in view of Hong (WO 2012/124833).
With regards to claim 27, the disclosure of Sun is adequately set forth in paragraph 6 above and is herein incorporated by reference.
Sun does not teach the claimed initiators.
Hong teaches a composition for use on glass (page 1) that includes acrylate monomers (page 3) and that contains a photoinitiator that includes benzyl dimethyl ketal and 2,2-dimethoxy-1,2-diphenyl ethenone (pages 3-4).  Hong teaches the motivation for using the above initiator to be because it promotes polymerization and increases the rate of polymerization by generating radicals (page 3).  Sun and Hong are analogous in the art of curable compositions for glass substrates.  In light of the above discussion, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the photoinitiator of Hong as the photoinitiator of Sun, thereby obtaining the present invention.

Allowable Subject Matter
Claims 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The art does not teach the specifically claimed compounds in combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763